Title: To George Washington from Major General Israel Putnam, 17 July 1777
From: Putnam, Israel
To: Washington, George

 

Dear General,
Peekskill [N.Y.] 17 July ’77.

There is nothing new here since your last—only that one ship, two gallies and an armed sloop came up the river yesterday as far as Haverstraw Bay and came to an anchor, and now lie there. We have near Albany sloops enough lying at Robinsons to transport 5000 troops if they should be wanted—by deserters and others there is not more than 1800 men at and about Kingbridge—and now I would just suggest it to your wise consideration, whether a direction down there would not greatly disconcert their plan and call their attention this way, I think something of this kind would greatly encourage and spirit our troops, and may be saving us a long march; but I submit it to your better judgment, and subscribe myself Yr most obedt

Israel Putnam.

